DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

Such claim limitations are: 
"numerical control device", "surface speed calculating unit", "cutting speed setting unit", “comparison unit”, “operation control unit”, and “program analyzing unit” in claims 1-3.

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Fukutani US 20020138171 A1 in view of Atsushi JP 2008290135 A.

Regarding claim 1, Fukutani teaches a numerical control device having a constant surface speed control function for controlling a spindle rotation rate to make a surface speed constant (Fig. 1 [0096] [0049] NC control with peripheral speed uniforming control), comprising:
a cutting speed setting unit configured to set a minimum cutting speed ([0002] peripheral speed is maintained at predetermined minimum speed to prevent the peripheral speed becomes too low when a tool moves toward the center portion of the workpiece); and
surface speed can be calculated based on a spindle rotation speed have been designated and a distance from a rotation center ([0004] [0005] the mathematic relation between peripheral speed, spindle rotation speed and rotation radius).
Fukutani does not explicitly teach:
a surface speed calculating unit configured to calculate a surface speed;
set a maximum cutting speed;
a comparison unit configured to compare the surface speed with the minimum cutting speed and the maximum cutting speed; and
an operation control unit configured to control whether to activate the constant surface speed control function based on a result of the comparison made by the comparison unit;
Atsushi teaches:
a surface speed calculating unit configured to calculate a surface speed (Figs. 2-3 page 4 8th – 2nd paragraph from the bottom, the surface cutting speed at cutting radius is calculated);
set a maximum cutting speed (Fig. 3 page 4 6th – 2nd paragraph from the bottom, when calculated surface cutting speed reach 30 m/min at outer radius, the surface cutting speed keep constant at 30 m/min); Atsushi also teaches set a minimum cutting speed and a maximum cutting speed (Fig. 3 page 4 6th – 2nd paragraph from the bottom, page 2 2nd paragraph from the bottom, when calculated surface cutting speed is within Vmin and Vmax range, surface cutting speed is set to a boundary value. To do the opposite to set the surface cutting speed at the boundary values when calculated surface cutting speed is outside a preferable range, that is, activate constant speed at Vmin when the calculated surface cutting speed is less than Vmin and activate constant speed at Vmax when the calculated surface cutting speed is greater than Vmax, is mere design choices choosing from limited two options that is not patentable. See MPEP 2143(I)).
a comparison unit configured to compare the surface speed with the minimum cutting speed and the maximum cutting speed (page 4 6th – 2nd paragraph from the bottom, Fig. 3 page 4 6th – 2nd paragraph from the bottom, when calculated surface cutting speed compared to 30 m/min at outer radius; calculated surface cutting speed are compared to Vmin and Vmax); and
an operation control unit configured to control whether to activate the constant surface speed control function based on a result of the comparison made by the comparison unit (Fig. 3 page 4 6th – 2nd paragraph from the bottom, page 2 2nd paragraph from the bottom, when calculated surface cutting speed is within Vmin and Vmax range, surface cutting speed is set to a boundary value. To do the opposite to set the surface cutting speed at the boundary values when calculated surface cutting speed is outside a preferable range, that is, activate constant speed at Vmin when the calculated surface cutting speed is less than Vmin and activate constant speed at Vmax when the calculated surface cutting speed is greater than Vmax, is mere design choices choosing from limited two options that is not patentable. See MPEP 2143(I)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fukutani to incorporate the teachings of Tsuda because they all directed to cutting speed control. Calculating the cutting speed and activate constant cutting speed at the boundaries of cutting speed allowable range will help keep the cutting speed within the preferable range.
Fukutani teaches:

    PNG
    media_image1.png
    936
    1094
    media_image1.png
    Greyscale

[0096] In FIG. 1, 1 denotes a program pre-reading and analyzing unit which reads a block preceding a block being presently processed by one or more blocks from a machining program, analyzes the read block, and stores a result of analysis into a prefetch buffer 2. In the prefetch buffer 2, information such as modal information of each block, shift amount of each axis, instructed speed of the main spindle, feed speed, and peripheral speed uniforming control function start timing information is stored. …
[0049] …, there is provided a numerical control method of controlling a numerically controlled apparatus having a peripheral speed uniforming control function for controlling speed of a main spindle so that a peripheral speed becomes constant in accordance with a change in position of a reference axis during feed for cutting, comprising the steps of, preliminarily reading and analyzing a block preceding a present block by one or more blocks, and, on the basis of a result of the pre-reading and analysis, controlling a timing of starting the peripheral speed uniforming control function.
[0004] The main spindle speed (min.sup.-1) at the time of the peripheral speed uniforming control is calculated by the following.
(1000.times.S)/(2.times..pi..times.X) (equation 1)
[0005] where S denotes peripheral speed (m/min) and X indicates a program coordinate value (value from the center of the workpiece) (mm) of a peripheral speed uniforming reference axis.
[0002] In the case of attaching a workpiece to the main spindle of a lathe or the like and lathe-turning the workpiece, as a tool moves toward the center portion of the workpiece, the peripheral speed of a tool contact portion decreases. It causes a problem such that the cutting accuracy of the workpiece deteriorates and tool life is shortened. Consequently, a control of making the peripheral speed constant is generally performed so that the relative speed between the workpiece and the tool contact portion becomes constant, thereby preventing deterioration in cutting accuracy due to inaccurate cutting positions and increasing the tool life.
Atsushi teaches:
page 4 8th – 2nd paragraph from the bottom
FIG. 2 is a flowchart showing a processing flow when a circle or an arc is cut by the laser processing apparatus of FIG. …
Next, in step S3, …, the cutting speed v is set to a value obtained by v = (Ar) .sup.1/2 (step S4).
In the next step S6, it is determined whether or not the cutting speed v is within the above-described transition speed range. Here, the transition speed range means a range between the lower limit value Vmin and the upper limit value Vmax. …
…

    PNG
    media_image2.png
    388
    587
    media_image2.png
    Greyscale

The graph in FIG. 3 shows that the laser cutting speed does not exceed 30 m / min. This is a relative movement speed between the machining head and the workpiece, such as a limitation in the feed speed of the machining head or the workpiece. …
page 2 2nd paragraph
…, when the laser cutting speed is within a predetermined processing speed range based on the processing quality, the processing speed is automatically set outside the processing speed range or at a boundary value. …

Regarding claim 2, Atsushi further teaches the operation control unit is further configured to deactivate the constant surface speed control function in a case where the surface speed is equal to or higher than the minimum cutting speed and not higher than the maximum cutting speed, the operation control unit is further configured to activate the constant surface speed control function so as to maintain the minimum cutting speed in a case where the surface speed is less than the minimum cutting speed, and the control unit is further configured to activate the constant surface speed control function so as to maintain the maximum cutting speed in a case where the surface speed is higher than the maximum cutting speed (Fig. 3 page 4 6th – 2nd paragraph from the bottom, page 2 2nd paragraph from the bottom, when calculated surface cutting speed is within Vmin and Vmax range, surface cutting speed is set to a boundary value. To do the opposite to set the surface cutting speed at the boundary values when calculated surface cutting speed is outside a preferable range, that is, activate constant speed at Vmin when the calculated surface cutting speed is less than Vmin and activate constant speed at Vmax when the calculated surface cutting speed is greater than Vmax, is mere design choices choosing from limited two options that is not patentable. See MPEP 2143(I). Regarding when comparing to the Vmin or Vmax, whether the boundary value is inclusive or not is mere design choices choosing from limited two options that is not patentable. See MPEP 2143(I)).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Fukutaniin view of Atsushi as applied to claims 1-2 above, further in view of Tsuda US 20150134103 A1.

Claim 3 recites similar limitations to that of claim 2 therefore is rejected on the same basis.
Fukutani further teaches a program analyzing unit configured to analyze a machining program ([0096] [0049]).
Neither Fukutani nor Atsushi teaches in a case where the surface speed is within a range from the minimum cutting speed to the maximum cutting speed inclusive at the start point of the block and the surface speed is outside the range at a termination point of the block, treat the whole block as outside the range.
Tsuda teaches in a case where the surface speed is within a range from the minimum cutting speed to the maximum cutting speed inclusive at the start point of the block and the surface speed is outside the range at a termination point of the block, treat the whole block as outside the range ([0066] when one of the start point and the end point of a block is outside the range, treat the block as out of the range, that means activate constant speed at boundary value for whole block from start point to end point).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fukutani to incorporate the teachings of Tsuda because they all directed to numerical control of machine tool. In a case where the surface speed is within a range from the minimum cutting speed to the maximum cutting speed inclusive at the start point of the block and the surface speed is outside the range at a termination point of the block, treat the whole block as outside the range will help keep the cutting speed within the range.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Li CN 105488282 A teaches setting minimum and maximum cutting speed and cutting speed is calculated by rotation speed.
Watanabe EP 1973020 A2 teaches turning on constant peripheral speed mode when reaching specific radius.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Tang whose telephone number is (571)272-7437.  The examiner can normally be reached on M-F 7:30-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571)272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.T./           Examiner, Art Unit 2115


/THOMAS C LEE/           Supervisory Patent Examiner, Art Unit 2115